         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

              v.                                   Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                   Defendant.


   DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE
 OPINION AND EXPERT TESTIMONY ON MEANING OF FARA AND OTHER LAW

       On the surface, the government’s opposition to Mr. Craig’s motion in limine to exclude

opinion and expert testimony appears to narrow the issues before the Court. The government

represents that Heather Hunt will not offer an opinion on whether Mr. Craig had an obligation to

register under FARA. ECF 59, at 3. Nor will she testify that Mr. Craig had a duty to supplement

information previously provided to FARA. Id. at 7. And the parties are not in dispute to the

extent Ms. Hunt’s testimony is truly factual—e.g., her communications with Mr. Craig or her

description of relevant practices and procedures of the FARA Unit.

       But the government’s opposition makes clear that Ms. Hunt will address two topics that

are clearly inadmissible: why she concluded that Mr. Craig’s law firm was obligated to register

as an agent of Ukraine (and why she reversed that determination in January 2014); and, “based

on her particularized knowledge from her personal experience,” what “other hypothetical

information might have been material to Hunt’s analysis of FARA in the defendant’s case.” ECF

59, at 2. The government considers such testimony “common” when materiality is at issue. Id.

But the government’s opposition does not fairly engage defendant’s arguments as to why such
          Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 2 of 11



testimony is inadmissible in this case, and the government’s cases do not account for contrary

authority in this circuit.

        Finally, the government’s opposition is not clear as to whether Ms. Hunt will testify

about the meaning of legal terminology in FARA. The government represents that it “does not

plan [to] elicit generalized testimony from Hunt about FARA, other than a brief description of

the statute and its purpose,” but adds that “to the extent that Hunt discusses the statute when

explaining why she asked the defendant certain questions or made certain determinations, such

testimony is fact testimony that is entirely appropriate.” Id. at 5. Perhaps a final resolution on this

point will require consideration of concrete questions offered at trial; for now, defendant

continues to oppose Ms. Hunt’s testimony on the meaning of FARA, which, as described,

includes both expert opinion testimony and inadmissible legal conclusions.

I.      ARGUMENT

        A.      Ms. Hunt should not be allowed to testify whether certain hypothetical facts
                would have influenced her decision-making.

        The government contends that Ms. Hunt may offer lay opinions under Rule 701 in

response to hypothetical questions about what information “would have affected her decision-

making.” ECF 59, at 3. The government’s argument misinterprets the interaction between Rules

701 and 702, especially after revisions to Rule 701 in 2000 intentionally pushed opinion

testimony based on “specialized knowledge” into Rule 702 to ensure that parties did not evade

the procedural protections of that Rule.

        Under Rule 701, lay witnesses may not offer opinions that are “based on … specialized

knowledge within the scope of Rule 702.” Fed. R. Evid 701(c) (emphasis added). The

government acknowledges that Ms. Hunt’s lay opinions will be “based on her particularized

knowledge from her personal experience,” ECF 59, at 1 (emphasis added), but contends that


                                                  2
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 3 of 11



such testimony is nonetheless admissible under Rule 701 rather than Rule 702. The government

is correct that experience can be a permissible basis for admitting opinion testimony, but when

that experience emanates from transactions other than the one at issue at trial, the opinion

testimony is admissible only from an expert qualified under Rule 702, not from a lay person

offering opinions under Rule 701. In United States v. Smith, 640 F.3d 358, 365 (D.C. Cir. 2011),

for instance, the Court of Appeals held that the district court erred by permitting an FBI agent to

offer lay opinions concerning the meaning of slang terms in the drug business. As the Court

explained, the agent’s testimony was “gained from working on other drug investigations” rather

than the one at issue, making it expert testimony that could only be admitted under Rule 702:

               An individual testifying about the operations of a drug conspiracy
               because of knowledge of that drug conspiracy ... should be
               admitted as a lay witness; an individual testifying about the
               operations of a drug conspiracy based on previous experiences
               with other drug conspiracies ... should be admitted as an expert.
               We have drawn that line because knowledge derived from previous
               professional experience falls squarely “within the scope of Rule
               702” and thus by definition outside of Rule 701. See Fed. R. Evid.
               701(c).

Id. at 365 (citations, footnote, and internal quotations omitted).

       In Smith, the Court of Appeals held that the district court’s error was harmless because

the agent could have qualified as an expert, but that is not the test for the Court at this stage.

Moreover, other precedent in this circuit recognizes the distinction between lay opinion

testimony based on personal knowledge of the matter at issue and opinion testimony based on

experience garnered from other matters. See United States v. Hampton, 718 F.3d 978, 984 (D.C.

Cir. 2013) (error to admit agent’s opinion testimony based on experience listening to wiretap

interceptions; unnecessary to determine whether error was prejudicial because other errors

required reversal of conviction); United States v. Miller, 738 F.3d 361, 372 (D.C. Cir. 2013)

(plainly erroneous to admit FBI agent’s lay opinion testimony about criminal enterprises and
                                                  3
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 4 of 11



investigative techniques “premised on his specialized knowledge as a criminal investigator,

rather than his particularized knowledge of how the [defendants’] drug operation was

investigated”); United States v. Moore, 651 F.3d 30, 59-61 (D.C. Cir. 2011) (improper to allow

non-expert opinion testimony from FBI agent about charged conspiracy and defendants); United

States v. Wilson, 605 F.3d 985, 1026 (D.C. Cir. 2010) (error to admit opinion testimony from

drug dealer about terminology used in drug operations because it was “based entirely on

[witness’s] own experience elsewhere”).

       Ms. Hunt’s grand jury testimony and witness interviews make clear that her “lay”

opinions at trial will be based on her experience in “other investigations” or other matters

handled by the FARA Unit. As outlined in defendant’s initial memorandum, Ms. Hunt has

developed a highly specialized view of FARA terminology.1 This is, of course, based on “her

decades-long employment by the Department of Justice, [FARA] Unit.” ECF 59, at 2. Her

opinions also will be informed by her own interpretation of a highly specialized statute, FARA,

which is well beyond the ken of the average juror. Accordingly, Ms. Hunt’s proffered opinion

testimony is impermissible under the line of authority in this Circuit culminating in Smith.

       The government’s cases, all from other circuits, are not apposite. Two of them were

decided (or effectively decided) before the key revision to Rule 701 effective December 1,

2000.2 The 2000 amendment added subsection (c), which is the provision that prohibits lay



1
  Defendant contends that her view as to some of that terminology is erroneous, but given the
government’s apparent position that Ms. Hunt will not be offering her legal interpretation of
these terms, the parties’ dispute on this point is probably better addressed through jury
instructions or other motions practice. If Ms. Hunt is permitted to offer her opinions at trial,
however, defendant would intend to cross-examine her based on his own interpretations, and to
introduce contrary evidence through his own expert witness.
2
 See United States v. Kingston, 971 F.2d 481 (10th Cir. 1992); United States v. Matsumaru, 244
F.3d 1092 (9th Cir. 2001). The Matsumaru decision was handed down after the rule change but
                                                 4
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 5 of 11



witnesses from offering opinions based on “other specialized knowledge within the scope of

Rule 702.” As the Advisory Committee explained the purpose of the change:

               Rule 701 has been amended to eliminate the risk that the reliability
               requirements set forth in Rule 702 will be evaded through the
               simple expedient of proffering an expert in lay witness clothing.
               Under the amendment, a witness’ testimony must be scrutinized
               under the rules regulating expert opinion to the extent that the
               witness is providing testimony based on scientific, technical, or
               other specialized knowledge within the scope of Rule 702…. By
               channeling testimony that is actually expert testimony to Rule 702,
               the amendment also ensures that a party will not evade the expert
               witness disclosure requirements set forth in Fed.R.Civ.P. 26 and
               Fed. R. Crim. P. 16 by simply calling an expert witness in the
               guise of a layperson.

Fed. R. Evid. 701, Advisory Comm. Notes (2000 amend.). Decisions from this court have

cautioned against reliance on Rule 701 cases decided prior to the 2000 changes. See United

States v. Eiland, 2006 WL 2844921, at *4 (D.D.C. Oct. 2, 2006), aff’d on other grounds sub

nom. United States v. Miller, 738 F.3d 361 (D.C. Cir. 2013).

       The government’s other two cases are not on point. The defendant in United States v.

Locke, 643 F.3d 235 (7th Cir. 2011), did not challenge the lay opinion testimony under Rule

701(c), see id. at 240 n.3, and therefore the court did not consider that provision. And in United

States v. Hill, 643 F.3d 807, 842 (11th Cir. 2011), the court concluded that “it does not take any

specialized or technical knowledge to realize that lending institutions would be reluctant to

approve a loan application if they knew that it contained false statements about material facts.”

By contrast, jurors in this case will not have a baseline understanding of FARA registration or

what would be significant to a government agency deciding whether registration is required;




was argued and submitted before, and the court cited only the older version of the rule (as well as
Kingston). See id. at 1102.

                                                5
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 6 of 11



such testimony is prototypical “specialized knowledge” that must be addressed through Rule

702.

       The government may not evade the requirements of Rule 702 by contending that Ms.

Hunt is merely testifying as to what she would have thought or done in response to hypothetical

questions. To the extent her answer is based on “specialized knowledge within the scope of Rule

702,” as it assuredly is, it still constitutes expert testimony that must conform to the requirements

of that rule. See, e.g., United States v. Wilson, 605 F.3d 985, 1025 (D.C. Cir. 2010) (Rules 701

and 702 ensure that lay testimony is “the product of reasoning processes familiar to the average

person in everyday life,” and party may not avoid reliability requirements of Rule 702 “through

the simple expedient of proffering an expert in lay witness clothing”) (citations and internal

quotations omitted).

       Moreover, as defendant explained in his opening memorandum, the test for materiality is

objective, not subjective; i.e., it focuses on what might have affected the decision-making of a

reasonable agency, not what might have affected Ms. Hunt personally. In this case, at minimum,

the jury will be confused if it is instructed that Ms. Hunt, the longtime director of the FARA

Unit, is only offering an opinion concerning what would have affected her, but she is not

qualified to offer an opinion on what would have affected a reasonable decision-maker within the

FARA Unit. Such testimony should be excluded under Rule 403.3




3
  Defendant’s opening memorandum argued that Rule 403 would prohibit Ms. Hunt from
testifying that she would have told Mr. Craig that he was required to register if she had known
certain hypothetical facts. See ECF 48, at 7. Although the government now says that it will not
have Ms. Hunt offer that precise opinion, it nevertheless wants her to testify that certain
hypothetical facts would have affected her decision-making—decision-making about whether
Mr. Craig was required to register. This is a distinction without a difference.

                                                 6
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 7 of 11



       Contrary to the government’s suggestion, ECF 59, at 4, Ms. Hunt was not “the

Department’s decision-maker” on whether an individual is required to register. Doubtless she (on

behalf of the FARA Unit) regularly expresses her views about the need for registration, but the

statute gives her no authority to compel registration or to impose any punishment for failing to

register. The most she can do is issue a letter concerning the FARA Unit’s view that registration

is required. The recipient of the letter is not obligated to follow the FARA Unit’s view. The

recipient’s ongoing failure to register could in some circumstances lead to an injunctive action. If

the Attorney General concludes that a person “is engaged in or about to engage in any acts

which constitute or will constitute a violation” of FARA, “the Attorney General may make

application to the appropriate United States district court for an order enjoining such acts ….” 22

U.S.C. § 618(f). But even then, the Attorney General has no authority to seek an injunction for

completed conduct that may have required registration. Thus, it is not at all clear how the

government intends to prove through Ms. Hunt or any other evidence that the statements and

alleged nondisclosures at issue here were material, given that Skadden’s activities allegedly on

behalf of Ukraine had ceased as of December 2012.

       The Court may well wonder, as has defendant, why the government assiduously avoids

designating Ms. Hunt as an expert witness. Defendant is concerned that the government is

attempting to confine the evidence on materiality—which is unquestionably a decision for the

jury—to the narrow “lay” opinion of a witness that the government controls. (Ms. Hunt declined

a request to meet with defense counsel.) The bookend to this stratagem is the government’s

motion to exclude defendant’s FARA expert from testifying at all. But if Ms. Hunt’s

contemplated opinion is admissible only as expert testimony under Rule 702, Mr. Craig could

certainly rebut her testimony with expert testimony of his own. In addition, Mr. Craig would


                                                 7
          Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 8 of 11



have important procedural protections. He would be entitled to receive from the government a

written summary of Ms. Hunt’s testimony. Fed. R. Crim. P. 16(a)(1)(G). And he would be

entitled to file an appropriate motion in limine challenging her qualifications; to conduct voir

dire at trial; and to cross-examine her as an expert.

        If the Court is inclined not to require the government to make an expert disclosure for

Ms. Hunt, and to allow Ms. Hunt to offer lay opinions under Rule 701, defendant respectfully

requests that the Court take note of the authority cited above and conclude that Ms. Hunt’s

testimony is effectively expert opinion whether offered under Rule 701 or Rule 702. Whatever

the scope of Ms. Hunt’s eventual testimony, fairness dictates that Mr. Craig be permitted to call

his own expert to rebut Ms. Hunt’s testimony on materiality and her opinions about the meaning

of the statute and how it applies to the facts at issue.

        B.       Ms. Hunt may not testify as a fact witness about the law.

        The government contends that Ms. Hunt may testify about why she asked Mr. Craig

certain questions, why “she determined that his firm was obligated to register under FARA,” and

why “she reversed that determination.” ECF 59, at 5. Although the government’s intentions are

not entirely clear, the government appears to contend that this testimony can include Ms. Hunt’s

interpretations of FARA as detailed in her grand jury testimony and government interviews, and

as summarized in defendant’s opening memorandum. See id. (contending that why Ms. Hunt

asked Mr. Craig a question is “fact testimony”).

        Mr. Craig acknowledges that Ms. Hunt can testify about purely factual matters without

qualifying as an expert. Thus, she can testify what she said to Mr. Craig and what Mr. Craig said

to her. She can also explain how the FARA Unit operates and what materials it usually requests

and considers.



                                                   8
         Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 9 of 11



        But when the government says that Ms. Hunt can explain (consistent with her grand jury

testimony) why it was important to know to whom Skadden released the Tymoshenko Report,

see ECF 59, at 5, the Court should be cognizant of the answer that Ms. Hunt gave in the grand

jury:

               A [Ms. Hunt] Well this goes back to my questions to Alex. Did
               they disseminate the report?

               Q Mm-hmm.

               A I—it’s—it goes to the heart of the statute. If, if, if they’re
               disseminating the report to media, to you know, any sections of
               public in the United States; to Congress, to the Administration, we,
               we want to know. Because if they are and they’re doing it at the
               request or under the direction or control of foreign government,
               then there would be an obligation to register.

Hunt GJ (3/21/2019), at 23 (emphasis added). That testimony does indeed go to the heart of the

statute; it is a legal conclusion about what the statute requires, and one that the defendant

disputes applies to his situation. As defendant argued in his initial memorandum, the Court

should not permit the government to introduce through a side door what it cannot get into

evidence through the front door—namely, a legal conclusion about domestic law. As far as

defendant is aware, there is no such thing as a fact witness testifying to a legal conclusion. But if

defendant is wrong and Ms. Hunt is permitted to testify about the meaning of the law because

she is a “fact witness,” she should be subject to robust cross-examination about the law,4 and

defendant should be permitted to call an expert witness (Ms. Jeffress) to explain why defendant

contends Ms. Hunt’s testimony about the application of the law to the facts of this case should

not be accepted.


4
  Defendant acknowledges that the prospect of counsel and witness debating what the relevant
law is or how it applies in certain factual situations is generally foreign to the way trials are
expected to proceed. But that is the logical endpoint of the government’s position.

                                                 9
        Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 10 of 11



II.    CONCLUSION

       For the reasons stated, Defendant Gregory B. Craig respectfully requests that his motion

in limine be granted.

Dated: July 18, 2019                            Respectfully submitted,


                                                /s/ William W. Taylor, III
                                                William W. Taylor, III (D.C. Bar No. 84194)
                                                Paula M. Junghans (D.C. Bar No. 474419)
                                                Ezra B. Marcus (D.C. Bar No. 252685)
                                                ZUCKERMAN SPAEDER LLP
                                                1800 M Street N.W. Suite 1000
                                                Washington, D.C. 20036
                                                Tel: (202) 778-1800
                                                Fax: (202) 822-8106
                                                Email: wtaylor@zuckerman.com
                                                Email: pjunghans@zuckerman.com
                                                Email: emarcus@zuckerman.com

                                                William J. Murphy (D.C. Bar No. 350371)
                                                Adam B. Abelson (D.C. Bar No. 1011291)
                                                ZUCKERMAN SPAEDER LLP
                                                100 East Pratt Street, Suite 2440
                                                Baltimore, MD 21202
                                                Tel: (410) 332-0444
                                                Fax: (410) 659-0436
                                                Email: wmurphy@zuckerman.com
                                                Email: aabelson@zuckerman.com

                                                Attorneys for Defendant Gregory B. Craig




                                              10
        Case 1:19-cr-00125-ABJ Document 65 Filed 07/18/19 Page 11 of 11



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 18, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF service.


                                                 /s/ Ezra B. Marcus
                                              Ezra B. Marcus
